Citation Nr: 1413475	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this matter is currently with the RO in Houston, Texas.

In December 2013, the Veteran and his spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of a TDIU for the period prior to December 22, 2011 under 38 C.F.R. § 4.16(b) (2013) is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period from December 22, 2011 forward, the Veteran has been service connected for depressive disorder (rated at 50 percent disabling); bilateral cavus feet with neuritis, heel spurs, plantar fasciitis, and left calcaneus cyst (rated at 30 percent disabling); intervertebral disc syndrome (rated at 20 percent disabling); right lower extremity sciatica associated with intervertebral disc syndrome (rated at 10 percent disabling); duodenal ulcer, hiatal hernia, and diverticular disease (rated at 10 percent disabling); bronchitis with history of spontaneous pneumothorax (rated at 10 percent disabling); fecal incontinence associated with intervertebral syndrome (rated at 10 percent disabling); tinnitus (rated at 10 percent disabling); hyperkeratosis, larynx (rated as noncompensable); hemorrhoids (rated as noncompensable); left inguinal hernia repair (rated as noncompensable); herpes genitals (rated as noncompensable); and bilateral hearing loss (rated as noncompensable).

2.  From December 22, 2011 forward, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2013) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating is at least 70 percent.

3.  From December 22, 2011 forward, the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period from December 22, 2011 forward, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU from December 22, 2011 forward under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).  The TDIU rating period prior to December 22, 2011 is not being adjudicated on the merits in this decision, but is remanded for adjudication under 
38 C.F.R. § 4.16(b); therefore, VCAA analysis is not required at this time regarding adjudication of TDIU for the period prior to December 22, 2011.

Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a)  to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU Analysis

The Veteran contends that he faced involuntary retirement because of personality conflicts and other symptomatology associated with service-connected depressive disorder, and because of  physical and administrative occupational impairments caused by other service-connected disabilities including intervertebral disc syndrome, bilateral cavus feet, sciatica in the right lower extremity, and fecal incontinence.  See December 2013 Board hearing transcript at 5-10; January 2009 VA Form 21-8940.

For the period from December 22, 2011 forward, service connection has been in effect for depressive disorder, rated at 50 percent disabling; bilateral cavus feet with neuritis, heel spurs, plantar fasciitis, and left calcaneus cyst, rated at 30 percent disabling; intervertebral disc syndrome, rated at 20 percent disabling; right lower extremity sciatica associated with intervertebral disc syndrome, rated at 10 percent disabling; duodenal ulcer, hiatal hernia, and diverticular disease, rated at 10 percent disabling; bronchitis with history of spontaneous pneumothorax, rated at 10 percent disabling; fecal incontinence associated with intervertebral syndrome, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; hyperkeratosis, larynx, rated as noncompensable; hemorrhoids, rated as noncompensable; left inguinal hernia repair, rated as noncompensable; herpes genitals, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The Veteran has a combined disability evaluation of 90 percent from December 22, 2011 forward; thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for this period because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 40 percent.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The evidence weighing against the Veteran's appeal includes a series of VA medical opinions.  In the March 2009 Compensation and Pension (C&P) examination report, the C&P examiner opined that, "the Veteran is able to function in his previous occupational environment."  The C&P examiner also specifically stated that there was no total occupational and social impairment due to mental disorder symptoms; however, an opinion regarding the combined effect of the Veteran's service-connected disabilities on occupational and social impairment was not provided.  A July 2012 VA examination report included the examiner's opinions that several of the service-connected disabilities did not affect the Veteran's ability to work; however, these opinions were based on the Veteran's unemployment since 2006 rather than an assessment of the impairment caused by the service-connected disabilities.

The evidence weighing in the Veteran's favor includes the December 2013 Board hearing testimony, in which the Veteran described the effects of his service-connected disabilities on his employment.  The Veteran reported physical impediments including the inability to lift heavy objects or sit for long periods of time, as well as difficulty walking and driving, all of which he believed were due to pain and discomfort caused by service-connected back and foot disabilities.  See December 2013 Board hearing transcript at 6-7.  Regarding the mental challenges imposed by service-connected depressive disorder, the Veteran explained that he gets distracted easily, leading to difficulty finishing tasks.  See id. at 10.  The Veteran described volatility, difficulty following verbal instructions, trouble with authority figures, anxiety, and paranoia.  See id. at 10-12.   The Veteran also explained his belief that he was forced into retirement due to personality conflicts at work.  See id. at 5.  Such symptoms are also documented in the March 2009 C&P examination report.  When asked about the effects of mental disability on work efficiency, the VA examiner who diagnosed major depression reported that, "when under stress [the Veteran] becomes increasingly irritable and anxious, to the [point] that work relationships are adversely affected."  

Other evidence in support of the appeal for TDIU includes Social Security Administration (SSA) records, which suggest unemployability.  Although the SSA records do not include evidence of the final determination of disability, or on what basis the final determination was made, the Veteran reported that he began receiving SSA disability benefits in June 2006, shortly after retirement in May 2006.  See December 2013 Board hearing transcript at 5, 20-21.  The SSA records that are available indicate that SSA primarily considered the service-connected major depressive disorder and the service-connected back disability, but also the non-service-connected degenerative joint disease in the knees.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The evidence weighing in the Veteran's favor also includes that the assigned disability ratings of 50 percent for the service-connected depressive disorder, 30 percent for service-connected bilateral cavus feet, as well as the 20 percent rating for the service-connected intervertebral disc syndrome - and the associated secondary service-connection ratings for radiculopathy in the left lower extremity (rated at 20 percent disabling, effective January 5, 2012, but previously rated as chronic low back strain with degenerative changes, L1-2), sciatica in the right lower extremity (rated at 10 percent disabling), and fecal incontinence (rated at 10 percent disabling) - represent a finding of significant impairment of health, including the impairing combination of physical and mental impairments.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, particularly the service-connected depressive disorder, bilateral cavus feet, and intervertebral disc syndrome, with its additional three associated disabilities, render him essentially unemployable.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU from December 22, 2011 forward.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 


ORDER

From December 22, 2011 forward, a TDIU is granted.



REMAND

For the period prior to December 22, 2011, the Veteran has been service connected for two or more disabilities.  The combined disability evaluation of the service connected disabilities was 80 percent for the period from September 30, 2008, and prior to December 22, 2011.  During this period, there was no single disability, to include consideration of disabilities resulting from a common etiology or a single accident as a single disability, which was ratable at 40 percent or more.  The combined disability evaluation of the service-connected disabilities was 50 percent for the period prior to September 30, 2008.  Because the Veteran's combined disability evaluation did not meet the combined rating percentage standards of section 38 C.F.R. § 4.16(a) prior to December 22, 2011, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b) for this period.

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration); see also VAOPGCPREC 6-96.

In light of the evidence of record (discussed in detail above) regarding the effect of the Veteran's service-connected disabilities, particularly his depressive disorder, bilateral cavus feet, intervertebral disc syndrome (IVDS), and the other service-connected disabilities related to IVDS, the Board finds that the issue of entitlement to a TDIU for the period prior to December 22, 2011, under 38 C.F.R. § 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  In this regard, the Veteran has been in receipt of SSA disability benefits since June 2006.  In addition, service connection has been in effect for depressive disorder, bilateral cavus feet, and intervertebral disc syndrome - albeit rated at varying disability levels - for the entire rating period.  For these reasons, the Board finds that a remand for referral for a TDIU under 38 C.F.R. § 4.16(b) is warranted for the appeal period prior to December 22, 2011.

As indicated, such bifurcation of the issue of TDIU in this case permits a grant of TDIU benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.

Accordingly, the issue of a TDIU prior to December 22, 2011 under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  Refer the TDIU for the appeal period prior to December 22, 2011 issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b). 

2.  After adjudication of TDIU for the period prior to December 22, 2011under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


